Case 9:18-cv-80176-BB Document 512-4 Entered on FLSD Docket 05/21/2020 Page 1 of 3




                     EXHIBIT 4
Case 9:18-cv-80176-BB Document 512-4 Entered on FLSD Docket 05/21/2020 Page 2 of 3
                                                         Friday, May 15, 2020 at 16:18:28 Eastern Daylight Time

Subject: FW: Produc+on Delivery No+ce - DEFHC_PROD037
Date: Monday, January 6, 2020 at 6:27:51 PM Eastern Standard Time
From: Velvel Freedman
To:      Joe Delich




Velvel (Devin) Freedman
Partner
Roche Cyrulnik Freedman LLP
Southeast Financial Center
200 S Biscayne Blvd
Suite 5500
Miami, FL 33131
(t) (305) 753-3675
(@) vel@rcfllp.com



From: "Grogan, Eliot" <egrogan@alixpartners.com>
Date: Monday, January 6, 2020 at 6:27 PM
To: "kyle@rochefreedman.com" <kyle@rochefreedman.com>, "vel@rochefreedman.com"
<vel@rochefreedman.com>
Cc: Bevel-ED <Bevel-ED@groups.alixpartners.com>
Subject: Produc+on Delivery No+ce - DEFHC_PROD037

Kyle and Velvel,

We have uploaded a new produc+on volume (DEFHC_PROD037) to our FTP site for you to download. The
password for the delivered zip ﬁle is below. Please let us know if there are any ques+ons or issues accessing
this produc+on delivery. Thanks

haps://mc.ap-review.co.uk
Produc+on Password: uxFaQhTuF9WXDzW9

 Production Volume:      DEFHC_PROD037
 Production BegDoc:      DEFHC_01518322
 Production EndDoc:      DEFHC_01520256
 No. of Documents:       429
 No. of Pages:           1935
 No. of Natives:         0
 No. of Redactions:      103
 No. of Privilege:       85
 Production Size:        0.38




                                                                                                           Page 1 of 2
Case 9:18-cv-80176-BB Document 512-4 Entered on FLSD Docket 05/21/2020 Page 3 of 3




Eliot Grogan
Senior Vice President


AlixPartners
2099 Pennsylvania Ave NW Suite 300, Washington DC 20006
D +1 (202) 756-9048 M +1 (202) 320-8311
egrogan@alixpartners.com
alixpartners.com | linkedIn | twitter | facebook

Conﬁden+al: This electronic message and all contents contain informa+on from the ﬁrm of AlixPartners, LLP
and its aﬃliates which may be conﬁden+al or otherwise protected from disclosure. The informa+on is
intended to be for the addressee only. If you are not the addressee, any disclosure, copy, distribu+on or use
of the contents of this message is prohibited. If you have received this electronic message in error, please
no+fy us immediately at +1 (248) 358-4420 and destroy the original message and all copies.




                                                                                                          Page 2 of 2
